Title: From George Washington to Major General Nathanael Greene, 14 September 1778
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir,
            Head Quarters White Plains Sepr 14th 1778
          
          The Board of War have advised me of a large quantity of ready made cloathing for the
            use of the army, in possession of Mr Samuel Fletcher of Boston; which they have ordered
            to be immediately sent on to Springfield and Hartford in the first instance and
            afterwards to the army. You are aware of the mismanagement there has been in the manner
            of transporting cloathing, which has commonly been brought forward in small parcels,
            without guards or conductors; a mode always productive of delay frequently of loss—An
            apprehension of similar mismanagement in the present case and an anxiety to have the
            necessities of the troops at this advanced season, supplied as speedily as possible—have
            induced me to call the attention of General Heath to the matter. I have directed him, in
            conjunction with your assistants, to employ every resource for hastening the
              transportation—Agreeable to  this
            idea, I would wish you to make every arrangement you can in your department, for that
            purpose. Good use should be made of the return waggons on the occasion, but in an affair of such consequence every additional resource,
            that may promote dispatch should be improved.
          The wants of the army and the season of the year are sufficient motives for every
            exertion to bring on so valuable a supply of cloathing; but there is at this juncture a
            further reason for it, of the greatest weight. Congress have come to a resolution to
            inlist all the drafts in service, for the Continental bounty to serve during the war—It is the opinion of the officers, that if the cloathing
            was on the spot, so that every reinlisted man could be furnished in hand with a good
            suit of cloaths, it would have a most powerful influence in promoting the success of
            that resolution. So many promises have been made to the men, which have never been
            fulfilled, that they will now trust to nothing but actual performance. If you think your
            going to Boston will be serviceable, it will be perfectly agreeable to me. With the
            greatest regard and esteem, I am Dear Sir Yr Most Obedt Serv.
        